Jackson, C. S.
1. The evidence required defendant’s conviction. The boy who waited on the owner of the chips brought him two stacks, two of those with whom he played had paid for their chips, and though the police broke up the game before he had paid for his, yet when he won some of theirs or^ lost some of his to them, he gambled by betting at the game of poker. That he got them on credit is apparent from these facts, and that they represented money is proved by two witnesses.
2. Any time within two years the State may prove that he played the game of poker at this place of gambling. It is not confined to the particular day charged in the accusation.
3. The charge of the court is the law of the case ; and if it were not, as the evidence required the verdict, error in the charge would not operate to give the defendant a new trial, because another trial could not change the result.
Judgment affirmed.